DETAILED ACTION
In response to remarks filed 11 August 2021
Status of Claims
Claims 1-17 and 19-22 are pending;
Claims 1, 16 and 20 are currently amended;
Claims 2-15, 17, 19, 21 and 22 were previously presented;
Claim 18 is cancelled;
Claims 1-17 and 19-22 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 11 August 2021 have been fully considered but they are not persuasive. Examiner contends that due to the claim not being clear about the relationship between the contoured surface and the frame, the contoured surface can therefore be interpreted as part of the frame. Examiner suggests defining the relationship between the frame and the contoured surface, specifically the relationship between the frame and the valleys, peaks of the contoured surface. In Figure 1A for example the frame 104 seems to be perpendicular to the peaks and valleys of the contoured outer surface. Incorporating also that the frame is arc-shaped would also be key to overcome the art. Since the lack of limitations defining this structural relationship makes the claim unclear, a 112 rejection has been issued. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 1, 16 and 20, the claim recites “frame” and “contoured surface”. The structural relationship between these elements is unclear. It’s also unclear what’s the relationship between the peaks and valleys of the contoured surface and the frame. Claims 16 also recites “the frame” but “a frame” as not been claimed before. Refer to the response to arguments for ways to overcome this rejection. The dependent claims have also been rejected for depending on the rejected independent claims. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mailhot et al (U.S. Patent No. 8,672,583) in view of Moore Jr et al (U.S. Patent No. 5,890,838).
As to Claim 1, Mailhot discloses a stormwater system, comprising:
An end cap (Figure 10) configured to attach to an end of a chamber body to form a lateral wall of a stormwater chamber configured to contain stormwater and defined by the chamber body and the end cap (Figure 10), the end cap comprising:
A frame;
A contoured surface comprising one or more corrugations defined by one or more sets of alternating peaks (#56) and valleys (#58).
However, Figures 10 and 11 of Mailhot are silent about one or more valley reinforcements disposed down a center axis of the valleys and running over a top surface of the frame. Figure 6 of Mailhot discloses one or more valley reinforcements (#36A) disposed down a center axis of the valleys and running over a top surface of a corrugated frame. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to also provide one or more valley reinforcements disposed down a center axis of the valleys and running over a top surface of the corrugated frame to further reinforce the entirety of the valleys. 

As to Claim 2, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein the one or more ribs (Moore Jr: #32) are disposed on an exterior of the end cap.
As to Claim 3, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein the one or more ribs (Moore Jr: #32) are disposed on an interior of the end cap.
As to Claim 4, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein the one or more valley reinforcements further run over a rear surface of the corrugated frame (The valley reinforcements in Figure 6 of Mailhot run from the front, top and rear).
As to Claim 5, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein the one or more valley reinforcements are tapered along at least one of a width or a height (Mailhot: Figure 6).
As to Claim 6, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein at least one of the one or more ribs (Moore Jr: #32) is disposed at an angle relative to a corresponding one of the peaks (They are almost perpendicular).
As to Claim 7, Mailhot as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Mailhot as modified also teaches wherein the one or more ribs (Moore Jr: #32) comprise a plurality of ribs. 
As to Claim 8, Mailhot as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Mailhot as modified also teaches wherein the one or more ribs (Moore Jr: #32) comprise a plurality of ribs, and at least two of the plurality of ribs are disposed a same angle relative to corresponding ones of the peaks.
As to Claim 9, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein the one or more ribs (Moore Jr: #32) comprise a plurality of ribs. However, Mailhot as modified is silent about more of the plurality of ribs are disposed in at least one of the valleys as compared with at least one other of the valleys. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to provide more of the plurality of ribs are disposed in at least one of the valleys as compared with at least one other of the valleys since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As to Claim 10, Mailhot as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Mailhot as modified also teaches wherein the at least one of the valleys is closer to a center axis of the frame than the at least one other of the valleys (Mailhot: Figure 10).
As to Claim 11, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein the one or more ribs comprise a plurality of ribs (Moore Jr: #32), and a same number of the plurality of ribs are disposed in at least two of the valleys.
As to Claim 12, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified teaches further comprising one or more sub-corrugations (#60) disposed in the valleys.
Claim 13, Mailhot as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Mailhot as modified also teaches wherein the one or more sub-corrugations (#60) are tapered along at least one of a width or a height.
As to Claim 14, Mailhot as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). However, Mailhot as modified also teaches wherein the one or more sub-corrugations (#60) comprise a plurality of sub-corrugations, and at least two of the plurality of sub-corrugations have different heights.
As to Claim 20, Mailhot discloses a stormwater system, comprising:
An end cap (Figure 10) configured to attach to an end of a chamber body to form a lateral wall of a stormwater chamber configured to contain stormwater and defined by the chamber body and the end cap, the end cap comprising:
A frame;
A corrugated surface comprising one or more corrugations defined by one or more sets of alternating peaks (#56) and valleys (#58); and 
Wherein the top surface, a front surface, and a rear of the frame surround a recess (#54) configured to receive latch ridges from a stormwater chamber (The recess is “capable of” receiving latch ridges from a stormwater chamber).
However, Figures 10 and 11 of Mailhot are silent about one or more valley reinforcements running over a top surface and onto a rear surface of the frame. Figure 6 of Mailhot discloses one or more valley reinforcements (#36A) running over a top surface and onto a rear surface of a corrugated frame. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to also provide one or more valley reinforcements running over a top surface and onto a rear surface of the corrugated frame to further reinforce the entirety of the valleys. 
Furthermore, Mailhot as modified (See above paragraph) is silent about one or more ribs disposed in one or more of the valleys. Moore Jr discloses one or more ribs (#32) disposed in one or more of the valleys (#26). Mailhot and Moore Jr are analogous art because they are from the same field of endeavor (i.e. corrugated frames). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide one or more ribs disposed in one or more of .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mailhot et al (U.S. Patent No. 8,672,583) in view of Moore Jr et al (U.S. Patent No. 5,890,838); and further in view of DiTullio at al (United States Design Patent No. D840,499).
As to Claim 15, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Mailhot as modified is silent about one or more guide lines disposed across the peaks and valleys such that, from at least one perspective, the one or more guide lines form one or more circular shapes. DiTullio discloses one or more guide lines disposed across peaks and valleys such that, from at least one perspective, the one or more guide lines form one or more circular shapes (Figure 2). Mailhot and DiTullio are analogous art because they are from the same field of endeavor (i.e. corrugated chambers). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide one or more guide lines disposed across the peaks and valleys such that, from at least one perspective, the one or more guide lines form one or more circular shapes. The motivation would have been for aesthetic reasons. Accordingly, Mailhot as modified teaches one or more guide lines disposed across the peaks and valleys such that, from at least one perspective, the one or more guide lines form one or more circular shapes.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mailhot et al (U.S. Patent No. 8,672,583) in view of Moore Jr et al (U.S. Patent No. 5,890,838); and further in view of DiTullio (United States Patent Application Publication No. 7,806,627).
As to Claim 21, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Mailhot as modified is silent about wherein the end cap comprises one or more teeth configured to engage with one or more latch valleys disposed at an end of the chamber body. DiTullio discloses one or more teeth (Edge of opening #108 in #100) configured to engage with one or more latch valleys (#122 of #120) disposed at an end of the chamber body (#120). Mailhot and DiTullio are analogous art because they are from the same field of endeavor (i.e. corrugated chambers). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in 
As to Claim 22. Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Mailhot as modified is silent about a latching mechanism comprising one or more teeth configured to engage with one or more latch valleys disposed at an end of the chamber body. DiTullio discloses a latching mechanism comprising one or more teeth (Edge of opening #108 in #100) configured to engage with one or more latch valleys (#122 of #120) disposed at an end of the chamber body (#120). Mailhot and DiTullio are analogous art because they are from the same field of endeavor (i.e. corrugated chambers). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a latching mechanism comprising one or more teeth configured to engage with one or more latch valleys disposed at an end of the chamber body. The motivation would have been to securely engage the elements together. Accordingly, Mailhot as modified teaches a latching mechanism comprising one or more teeth configured to engage with one or more latch valleys disposed at an end of the chamber body.

    PNG
    media_image1.png
    572
    1244
    media_image1.png
    Greyscale

Figure A.Corrugated frame (Vitarelli)

Allowable Subject Matter
Claims 16, 17 and 19 would be allowable if claim 16 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678